Title: From Thomas Jefferson to Oliver Towles, 14 April 1781
From: Jefferson, Thomas
To: Towles, Oliver



Sir
Richmond April 14th. 1781

The same very disagreable Intelligence which you have been pleased to communicate to me of the operations of our savage Enemy on Patowmac has come to hand from several Parts of that River. Colo. Skinker particularly had written on the subject of Arms. The Order I inclosed him tardy as the supply may be is the utmost it is in our power to do. From his letter we are to judge about a third of his Militia have Guns. These I suppose not to be very good, but they are unfortunately what we are obliged too generally to have Recourse to: the 200 Stand from Annapolis for which I gave him an Order are said to be very fine. The Defence of Hunters and the public Work at Fredericksburg are very important indeed, and I hope will be very particularly attended to by the adjacent Counties. No Intelligence from Portsmouth gives us Reason to believe that any regular forces have been sent on this expedition; so that we trust it is less formidable than some representations make it. The worst is that a Country vulnerable in every Point is open to insult and depredation to even the smallest force, yet important points may we trust be guarded. In effecting this we rely on your Exertions being added as we are assured they will be. I am &c.,

T. J.

